Order unanimously affirmed, without costs.
Memorandum: Petitioners have appealed from an order that dismissed their petition for lack of personal jurisdiction over the respondent Tanoury. Tanoury is a necessary party because his election in the primary will be nullified if the petitioners succeed (CPLR 1001). We are confined in our review to the papers in the record and, based on those papers, we find that Special Term properly dismissed the petition for lack of jurisdiction. (Appeal from order of Supreme Court, Oneida County, Murphy, J.—Election Law.) Present—Dillon, P. J., Boomer, Green, Pine and Schnepp, JJ. (Decided Oct. 11, 1985.)